     Case 5:19-cv-01576-JEM Document 18 Filed 05/27/20 Page 1 of 1 Page ID #:987



 1
                                                                    JS-6
 2

 3

 4

 5

 6

 7

 8                      UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10

11                                              )
     DALLAS JACKSON,                            )    Case No. EDCV 19-01576-JEM
12                                              )
                                Plaintiff,      )
13                                              )    JUDGMENT
                  v.                            )
14                                              )
     ANDREW M. SAUL,                            )
15   Commissioner of Social Security,           )
                                                )
16                              Defendant.      )
                                                )
17

18
           In accordance with the Memorandum Opinion and Order Affirming Decision of the
19
     Commissioner of Social Security filed concurrently herewith,
20
           IT IS HEREBY ADJUDGED that the decision of the Commissioner of Social Security is
21
     AFFIRMED and this action is dismissed with prejudice.
22

23
     DATED: May 27, 2020                                   /s/ John E. McDermott
24                                                        JOHN E. MCDERMOTT
                                                    UNITED STATES MAGISTRATE JUDGE
25

26

27

28
